Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 06/13/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of prior-filed applications as ADS filed on 06/13/2022 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No. 11,368,937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 11, and 20. Accordingly, allowing the broader instant claims 1, 11, and 20 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

5.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
deriving, by a wireless device (line 54 of col. 51): 
first paging occasions of a first public land mobile network (PLMN) based on an international mobile subscriber identity (IMSI) of the wireless device (line 55-56 of col. 51); and 
second paging occasions of a second PLMN (lines 56-57 of col. 51); 
determining, by the wireless device, a collision between the first paging occasions and the second paging occasions (lines 54-57 of col. 51); 
based on determining the collision, sending, by the wireless device to a core network node of the first PLMN, a requested IMSI offset value for offsetting the IMSI of the wireless device (lines 58-62 of col. 51); 
receiving, by the wireless device from the core network node, an accepted IMSI offset value for offsetting the IMSI of the wireless device (lines 63-65 of col. 51); 
monitoring, by the wireless device, third paging occasions of the first PLMN (lines 66 of col. 51), wherein the third paging occasions are derived based on an alternative IMSI equal to a sum of: 
the IMSI of the wireless device (lines 65-67 of col. 51); and 
the accepted IMSI offset value (lines 66-67 of col. 51; offsetting IMSI and the accepted offset value in the patent claim would have rendered “IMSI and the accepted IMSI offset value” equaling to an alternative IMSI obvious because it can be considered as finding an optimum value; discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 CCPA 1980).

5.2.	Other independent instant claims 11 and 20 are device and system claims reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claims 11 and 20 could be compared to patent claims 11 and 20 respectively in the same way that instant claim 1 is compared to patent claim 1 set forth above.

5.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tagg et al. Pub. No.: US 2012/0282924 A1, “Subscriber Identification Management Broker For Fixed/Mobile Networks” (see fig. 6-11).
	Krishnamoorthy et al. Pub. No.: US 2015/0141017 A1, “Collision Elimination Through Forced Reselection Of Cells In Multi-SIM Mobile Devices” (see fig. 4-10).
	Challa et al. Pub. No.: US 2017/0230932 A1, “Paging Conflict Management For Multi-SIM Wireless Communication Device” (see fig. 2-8).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643